      Case: 5:20-cv-02383-JPC Doc #: 83 Filed: 01/27/21 1 of 5. PageID #: 180




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 MANAL ALEISA, et al.,                    )   Case No. 5:20-cv-2383
                                          )
       Plaintiffs,                        )   Judge J. Philip Calabrese
                                          )
 v.                                       )   Magistrate Judge Kathleen B. Burke
                                          )
 GOJO INDUSTRIES, INC.,                   )
                                          )
        Defendant.                        )
                                          )
 MAGDIELA GONZALEZ, et al.,               )   Case No. 5:20-cv-2448
                                          )
       Plaintiffs,                        )   Judge J. Philip Calabrese
                                          )
 v.                                       )   Magistrate Judge Kathleen B. Burke
                                          )
 GOJO INDUSTRIES, INC.,                   )
                                          )
        Defendant.                        )
                                          )

                              OPINION AND ORDER

       In these consolidated putative class actions alleging that the marketing of

Purell hand sanitizer violates California and New York law, attorney Tammy Hussin

seeks admission pro hac vice to represent Plaintiffs before the Court.

       Under Local Rule 83.5(h), “any member in good standing of the Bar of any court

of the United States or of the highest court of any state may . . . be permitted to

appear and participate in a particular case, or in a group of related cases.” To support

admission pro hac vice, the Local Rule requires a current certificate of good standing

or an affidavit (or declaration) swearing to the applicant’s current good standing.
     Case: 5:20-cv-02383-JPC Doc #: 83 Filed: 01/27/21 2 of 5. PageID #: 181




Additionally, the motion must disclose “whether the attorney has ever been disbarred

or suspended from practice before any court.”

      This Local Rule commits the decision whether to grant a lawyer not admitted

to practice before the Northern District the privilege of admission pro hac vice to the

Court’s sound discretion. D.H. Overmyer Co. v. Robson, 750 F.2d 31, 33 (6th Cir.

1984). It codifies the Court’s inherent authority to regulate the practice of law before

it. See Ex Parte Burr, 22 U.S. (9 Wheat.) 529, 530 (1824). No authority the Court has

located confers a right on Ms. Hussin or Plaintiffs to have the pending motion for

admission pro hac vice granted if Ms. Hussin meets all the requirements of the Local

Rule. Even if she does, the Court retains the discretion to determine whether to grant

pro hac vice status. D.H. Overmyer, 750 F.2d at 34.

      Here, Ms. Hussin supplies a certificate of standing from the State Bar of

California (though one that is not current within the meaning of the Local Rule

because it is dated a few days more than thirty days before the motion for admission

pro hac vice—a technical defect the Court overlooks in considering this motion). The

certificate reflects that, after admission to the California bar in 1991, Ms. Hussin

registered with inactive status from January 1, 1996 to September 1999, when the

California Supreme Court suspended her from the practice of law for nonpayment of

fees. This suspension remained in effect until 2007 when she repaid the outstanding

fees and returned to active status. Without more, these facts do not concern the

Court. They occurred more than a decade ago and do not appear to raise an issue or

concern regarding practice before the Court.



                                           2
     Case: 5:20-cv-02383-JPC Doc #: 83 Filed: 01/27/21 3 of 5. PageID #: 182




      Of serious concern, however, is Ms. Hussin’s affidavit. It contains two false

statements and one material defect. First, in Paragraph 4, Ms. Hussin states that “I

have never been disbarred or suspended from practice before any court.”           The

certificate of standing contradicts this assertion. Second, Paragraph 3 recites that

Ms. Hussin was admitted in 2007. However, the certificate of standing discloses that

she was admitted to practice in California in 1991, as does Ms. Hussin’s website. This

paragraph suggests that Ms. Hussin attempted to conceal her previous suspension.

      These false statements give the Court grave concern about Ms. Hussin’s

candor, reinforced by the defect in her affidavit. Local Rule 83.5(h) calls for an

affidavit or declaration—either way, a statement under oath or penalty of perjury.

Ms. Hussin submitted neither. Though formally styled an affidavit, Ms. Hussin did

not have her affidavit notarized or comply with the requirements of 28 U.S.C. § 1746.

This defect suggests that Ms. Hussin sought to minimize any potential consequences

from making false statements to the Court in her motion for admission pro hac vice.

Because Ms. Hussin’s website also lists that she is admitted to practice in “state and

federal courts in Michigan and Colorado,” on inactive status, the Court does not know

whether she is withholding any additional information that may adversely affect her

motion for admission pro hac vice.

      Given these concerns, the Court afforded Ms. Hussin an opportunity to address

the statements she submitted to the Court at the status conference held on the record

(by telephone due to the Covid-19 pandemic) on January 25, 2021. Ms. Hussin

attributed these errors to a new paralegal and otherwise sought to downplay or



                                          3
     Case: 5:20-cv-02383-JPC Doc #: 83 Filed: 01/27/21 4 of 5. PageID #: 183




dismiss their significance. On the whole, the record leaves the Court with grave

concern about Ms. Hussin’s candor and ability to comply with the rules of practice.

      Against the backdrop of this record, and mindful of the important interests at

stake, the Court takes up Ms. Hussin’s motion for admission pro hac vice. On the one

hand, the Court is reluctant to interfere with Plaintiffs’ choice of counsel and with

the profession of an attorney, particularly because the underlying suspension in

California is stale and does not appear to involve unethical conduct. Ordinarily, the

client’s interest in counsel of his or her choice would be quite strong. But in this

putative class action Plaintiffs have multiple counsel, diminishing this consideration

to a degree.

      On the other hand, the ultimate inquiry under the law of this Circuit turns on

whether an attorney seeking admission pro hac vice possesses the ethical and

professional competence of an officer of the court. In re Mosher, 25 F.3d 397, 400 (6th

Cir. 1994).    On this question, the record requires the Court to make a difficult

determination. Strictly, the holding of In re Mosher does not apply here because of

the particular facts in that case giving rise to the district court’s denial of a motion

for admission pro hac vice. Indeed, the Sixth Circuit agrees that the holding of In re

Mosher does not apply where, as here, opposing counsel does not seek to deprive a

client of its chosen counsel who had proven successful in similar cases. See Stilley v.

Bell, 155 F. App’x 217, 221 (6th Cir. 2005).

      On balance, the record shows Ms. Hussin does not evidence the standards of

an officer of the Court. Ultimately, Ms. Hussin bears responsibility for documents



                                           4
     Case: 5:20-cv-02383-JPC Doc #: 83 Filed: 01/27/21 5 of 5. PageID #: 184




submitted to the Court bearing her signature, but she sought to dismiss or shift that

responsibility to subordinate. Doing so did nothing to mitigate the Court’s grave

concern about her candor and ability to follow the rules of the Court in this matter,

which presages worse to come. Beyond the waste of time and judicial resources

already spent on this matter, the proper and orderly administration of justice leads

the Court to deny Ms. Hussin’s motion for admission pro hac vice.

      SO ORDERED.

Dated: January 27, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                         5
